Name: Commission Regulation (EC) No 587/96 of 2 April 1996 amending Regulation (EEC) No 210/69 on communications between Member States and the Commission with regard to milk and milk products
 Type: Regulation
 Subject Matter: information and information processing;  processed agricultural produce;  economic geography;  tariff policy;  EU institutions and European civil service
 Date Published: nan

 3 . 4. 96 EN Official Journal of the European Communities No L 84/19 COMMISSION REGULATION (EC) No 587196 o £ 2 Aprii 1996 amending Regulation (EEC) No 210/69 on communications between Member States and the Commission with regard to milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Commission Regulation (EC) No 2931 /95 (2), and in parti ­ cular Article 28 thereof, Whereas Commission Regulation (EEC) No 210/69 (3), as last amended by Regulation (EC) No 2452/95 (4), specifies the market management information for milk products to be notified regularly to the Commission; whereas entry into force of the Agreement on Agriculture reached in the Uruguay Round of multilateral trade negotiations required, for the purposes of the commitments entered into thereunder, the provision of additional or more detailed information on exports, in particular on licence applications and their use from July 1995 onwards; whereas experience has shown that certain provisions on this additional information have been interpreted diffe ­ rently from one Member State to another, whereas they should therefore be made more precise; Article 1 Article 6 of Regulation (EEC) No 210/69 is replaced by: 'Article 6 Member States shall notify to the Commission : 1 . every working day before 6 p.m.: (a)  the quantities, split up by code of the export refund nomenclature for milk products and by destination code, for which licences as referred to in Article 1 of Commission Regulation (EC) No 1466/95 Q have been applied for on that day, or  the fact that none has been applied for, (b) the quantities, split up by code of the export refund nomenclature for milk products and by destination code, for which provisional licences as referred to in Article 6 of Regulation (EC) No 1466/95 have been applied for on that day, giving the time limit for submission of tenders and the quantity covered by the invitation; (c) the quantities, split up by code of the export refund nomenclature for milk products and by destination code, for which licences as referred to at (b) have on that day been replaced by full licences or cancelled, giving the name of the agency that issued the tender and the date of and quantity covered by the provisional licence; 2. before the 16th of each month for the previous month : (a) the quantities, split up by code of the export refund nomenclature for milk products, for which licence applications have been cancelled under the second indent of Article 8 (3) (a) of Regulation (EC) No 1466/95, giving the refund rate; (b) the quantities, split up by code of the export refund nomenclature for milk products, for which licences have been returned under of the last subparagraph of Article 33 (2) of Commis ­ sion Regulation (EEC) No 3719/88 ("), giving the refund rate; Whereas Regulation (EC) No 398/96 (*), amending Regu ­ lation (EC) No 1466/95 (% makes special provision in regard to exports of cheese to Canada; whereas the infor ­ mation to be transmitted in connection with these should be specified; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time set by its chairman, (') OJ No L 148 , 28. 6. 1968, p. 13. (2) OJ No L 307, 20. 12. 1995, p. 10 . 0 OJ No L 28, 5. 2. 1969, p. 1 . (&lt;) OJ No L 252, 20. 10 . 1995, p. 12. Is) OJ No L 54, 5. 3 . 1996, p. 26. ( «) OJ No L 144, 28 . 6. 1995, p. 22. No L 84/20 I EN I Official Journal of the European Communities 3 . 4. 96 (c) the quantities, split up by code of the export refund nomenclature for milk products, not exported following expiry of validity of the rele ­ vant licences, distinguishing full licences issued under Article 9a of Commission Regulation (EC) No 1466/95 and the giving refund rate; (d) the quantities, split up by code of the export refund nomenclature for milk products, for which a change of code as referred to in the second subparagraph of Article 3 ( 1 ) of Regula ­ tion (EC) No 1466/95 has been authorized; (e) the quantities, split up by code of the export refund nomenclature for milk products, for which full licences have been issued under Article 9a of Regulation (EC) No 1466/95; 3 . before the 16th of each month for the previous month : (a) the quantities, split up by combined nomencla ­ ture code and by destination code, for which, with or without refund, the export formalities have been completed; (b) the quantities, split up by code of the export refund nomenclature for milk products, for which the description has been modified in accordance with Article 3 (2) of Regulation (EC) No 1466/95, specifying whether point (a) or point (b) applies; (c) the quantities, split up by code of the export refund nomenclature for milk products, to which Article 20 (3) of Commission Regulation (EEC) No 3665/87 (***) has been applied, giving the difference between the refund for the desti ­ nation shown on the licence and that actually applied. 4. on the last working day of each week, for the previous week, the quantities, split up by code of the export refund nomenclature for milk products, for which licences as referred to in Article la of Regulation (EC) No 1466/95 have been applied for, distinguishing between quantities involving and not involving a refund application . 5. the information indicated at (a) and (b) in point 1 shall be notified by IDES system and the other data by fax or telex. 0 OJ No L 144, 28 . 6 . 1995, p. 22. (") OJ No L 331 , 2. 12. 1988 , p. 1 . (w) OJ No L 351 , 14. 12. 1987, p. 1 .' Article 2 Member States shall ensure that notifications already made according to Article 6 (2) and (3) of Regulation (EEC) No 210/69 are supplemented in line with the requirements of this Regulation before 1 July 1996. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 April 1996. For the Commission Franz FISCHLER Member of the Commission